Exhibit 10.1

EXECUTION VERSION

Published Deal CUSIP: 89468XAC9

Term A-1 CUSIP: 89468XAF2

ADDITIONAL CREDIT EXTENSION AMENDMENT dated as of July 29, 2014 (this
“Amendment”), to the Credit Agreement dated as of May 6, 2014 (as amended by
this Amendment and further amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among TREEHOUSE FOODS, INC., a
Delaware corporation (the “Borrower”), each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”), and BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

A. Each of Bay Valley Foods, LLC, a Delaware limited liability company, a
subsidiary of the Borrower (“Purchaser”), Snacks Acquisition Sub, Inc., a
Delaware corporation and a direct wholly-owned subsidiary of Purchaser (“Merger
Sub”), Snacks Parent Corporation, a Delaware corporation (the “Company”) and
Gryphon Partners II, L.P., a Delaware limited partnership, solely in its
capacity as the sellers’ representative, have entered into that certain
Agreement and Plan of Merger, made and entered into as of June 27, 2014 (as the
same may be amended from time to time in compliance with this Amendment, the
“Merger Agreement”), pursuant to which each party has agreed to enter into the
merger of Merger Sub with and into the Company as set forth therein (the
“Merger”);

B. Pursuant to Section 2.14 of the Credit Agreement, (i) the Borrower may
request the establishment of new term loan commitments for an additional Class
of Term Loans by giving written notice of such request to the Administrative
Agent, (ii) the Borrower has given such a written notice to the Administrative
Agent for the establishment of new term loan commitments for an additional Class
of Term Loans in an aggregate principal amount of $200,000,000 (the “Tranche A-1
Term Loans”), having the terms, and subject to the conditions, set forth herein
and in the Credit Agreement and (iii) the Borrower has requested that the
persons set forth on Schedule 1 hereto and identified as “Tranche A-1 Term
Lenders” (the “Tranche A-1 Term Lenders”) commit to make the Tranche A-1 Term
Loans on the Tranche A-1 Incremental Effective Date (as defined in Section 5
hereof). The proceeds of the Tranche A-1 Term Loans will be used to pay a
portion of the final Merger Consideration (as defined in the Merger Agreement),
to repay all or a portion of the indebtedness of the Company and its
subsidiaries as contemplated by the Merger Agreement and to pay fees and
expenses related to the transactions contemplated by this Amendment and the
Merger Agreement.

C. The Borrower has requested certain amendments to the Credit Agreement to
facilitate the issuance of the Tranche A-1 Term Loans and the consummation of
the Merger.

D. The Tranche A-1 Term Lenders are willing to make the Tranche A-1 Term Loans
to the Borrower on the Tranche A-1 Incremental Effective Date on the terms and
subject to the conditions set forth herein and in the Credit Agreement.



--------------------------------------------------------------------------------

E. Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P. Morgan Securities
LLC, Wells Fargo Securities, LLC, SunTrust Robinson Humphrey, Inc., BMO Capital
Markets Corp. and CoBank, ACB will act as joint lead arrangers and joint
bookrunners for the Tranche A-1 Term Loans (in such capacities, the
“Arrangers”).

F. Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Credit Agreement. The provisions of Section 1.02 of the
Credit Agreement are hereby incorporated by reference herein, mutatis mutandis.

Accordingly, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Tranche A-1 Term Loans. (a) Subject to the terms and conditions set
forth herein and in the Credit Agreement, each Tranche A-1 Term Lender severally
agrees to make to the Borrower, in a single advance, on the Tranche A-1
Incremental Effective Date, a Tranche A-1 Term Loan denominated in Dollars, in a
principal amount equal to the amount set forth next to such Tranche A-1 Term
Lender’s name on Schedule 1 (the “Tranche A-1 Term Loan Commitments”). Amounts
borrowed under this Section 1 and repaid or prepaid may not be reborrowed. Each
Tranche A-1 Term Loan may consist of Base Rate Loans or Eurodollar Rate Loans,
or a combination thereof, as further provided in the Credit Agreement.

(b) The Tranche A-1 Term Loan Commitment of each Tranche A-1 Term Lender shall
be automatically and permanently reduced to zero on the date of the Borrowing of
such Tranche A-1 Term Lender’s Tranche A-1 Term Loans pursuant to Section 1(a)
hereof.

(c) The Tranche A-1 Term Loans shall constitute a Facility, Incremental Term
Loans and an additional Class of Term Loans under the Credit Agreement.

(d) The Applicable Rate of the Tranche A-1 Term Loans shall be the following
percentages per annum, based upon the Consolidated Leverage Ratio as set forth
in the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(a) of the Credit Agreement:

Applicable Rate

 

          Term A-1 Facility  

Pricing

Level

  

Consolidated Leverage Ratio

  

Eurodollar

Rate

   

Base

Rate

 

1

   Less than or equal to 2.50 to 1.00      1.250 %      0.250 % 

2

   Less than or equal to 3.00 to 1.00 but greater than 2.50 to 1.00      1.500
%      0.500 % 

3

   Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00      1.750
%      0.750 % 

4

   Greater than 3.50 to 1.00      2.000 %      1.000 % 

 

2



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a) of the Credit Agreement; provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 4 shall apply from the first Business Day after the date on which
such Compliance Certificate was required to have been delivered until the date
that is the first Business Day immediately after the date such Compliance
Certificate is delivered. The Applicable Rate in effect from the Tranche A-1
Incremental Effective Date until the first Business Day immediately following
the date a Compliance Certificate is delivered pursuant to Section 6.02(a) of
the Credit Agreement shall be at Pricing Level 4.

(e) The Borrower shall repay to the Tranche A-1 Term Lenders the aggregate
principal amount of all Tranche A-1 Term Loans outstanding on the following
dates in the respective amounts set forth opposite such dates (as such
installments may hereafter be adjusted as a result of prepayments made pursuant
to Section 2.05 of the Credit Agreement), unless accelerated sooner pursuant to
Section 8.02 of the Credit Agreement.

 

Date

  Amount  

September 30, 2014

  $ 1,250,000   

December 31, 2014

  $ 1,250,000   

March 31, 2015

  $ 1,250,000   

June 30, 2015

  $ 1,250,000   

September 30, 2015

  $ 2,500,000   

December 31, 2015

  $ 2,500,000   

March 31, 2016

  $ 2,500,000   

June 30, 2016

  $ 2,500,000   

September 30, 2016

  $ 2,500,000   

December 31, 2016

  $ 2,500,000   

March 31, 2017

  $ 2,500,000   

June 30, 2017

  $ 2,500,000   

September 30, 2017

  $ 2,500,000   

December 31, 2017

  $ 2,500,000   

March 31, 2018

  $ 2,500,000   

June 30, 2018

  $ 2,500,000   

September 30, 2018

  $ 3,750,000   

December 31, 2018

  $ 3,750,000   

March 31, 2019

  $ 3,750,000   

Maturity Date for the Tranche A-1 Term Loans

   
 


 

Outstanding Principal
Balance of the Tranche


A-1 Term Loans

  
  


  

provided, however, that the final principal repayment installment of the Tranche
A-1 Term Loans shall be repaid on the Maturity Date for the Tranche A-1 Term
Loans and in any event shall be in an amount equal to the aggregate principal
amount of all Tranche A-1 Term Loans outstanding on such date.

 

3



--------------------------------------------------------------------------------

(f) The “Maturity Date” of the Tranche A-1 Term Loans shall be the date that is
five years after the Closing Date.

(g) The proceeds of the Tranche A-1 Term Loans are to be used by the Borrower
solely for the purposes set forth in Recital B of this Amendment and as further
set forth herein.

(h) This Amendment shall constitute an “Additional Credit Extension Amendment”
and a “Loan Document” for all purposes of the Credit Agreement.

SECTION 2. Amendments to Credit Agreement. Effective as of the Tranche A-1
Incremental Effective Date, the Credit Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following defined terms in the appropriate alphabetical order therein:

“Flagstone Foods Merger” means the merger of Snacks Acquisition Sub, Inc., with
and into Snacks Parent Corporation, a Delaware corporation, pursuant to that
certain Agreement and Plan of Merger, dated as of June 27, 2014, among Bay
Valley Foods, LLC, a Delaware limited liability company, Snacks Acquisition Sub,
Inc., a Delaware corporation, Snacks Parent Corporation, a Delaware corporation
and Gryphon Partners II, L.P., a Delaware limited partnership, solely in its
capacity as the sellers’ representative, pursuant to which Snacks Parent
Corporation will become a wholly-owned subsidiary of the Borrower.

“Tranche A-1 Incremental Effective Date” means July 29, 2014, which was the
Tranche A-1 Incremental Effective Date under (and as defined in) the Tranche A-1
Additional Credit Extension Amendment.

“Tranche A-1 Additional Credit Extension Amendment” means the Additional Credit
Extension Amendment dated as of July 29, 2014, among the Borrower, the
Administrative Agent, the Required Lenders and the Tranche A-1 Term Lenders.

“Tranche A-1 Term Lender” means a Lender with an outstanding Tranche A-1 Term
Loan.

“Tranche A-1 Term Loans” means the term loans made pursuant to the Tranche A-1
Additional Credit Extension Amendment, the terms of which are set forth in this
Agreement and in the Tranche A-1 Additional Credit Extension Amendment.

 

4



--------------------------------------------------------------------------------

(b) The definition of “Unencumbered Cash and Cash Equivalents” in Section 1.01
of the Credit Agreement is hereby amended by inserting the following proviso at
the end thereof:

“; provided, that for purposes of determining compliance with Section 7.07 in
connection with the Flagstone Foods Merger, Unencumbered Cash and Cash
Equivalents shall include amounts recorded as “investments” prior to the
Flagstone Foods Merger on the most recent balance sheet of the Borrower
delivered pursuant to Section 6.01(b), up to a maximum amount of $9,000,000”

(c) Section 2.14(a) of the Credit Agreement is hereby amended by inserting the
words “(excluding the establishment of Tranche A-1 Term Loans made on the
Tranche A-1 Incremental Effective Date pursuant to the Tranche A-1 Additional
Credit Extension Amendment)” immediately following the reference to
“$400,000,000” therein.

(d) Section 2.14(g) of the Credit Agreement is hereby amended by (i) inserting
the words “, except in the case of Incremental Term Loans made pursuant to the
Tranche A-1 Additional Credit Extension Amendment,” immediately before the words
“the weighted average life to maturity” in the proviso to clause (iii) thereto
and (ii) inserting the words “, except in the case of Incremental Term Loans
made pursuant to the Tranche A-1 Additional Credit Extension Amendment,”
immediately before the words “such date shall not be earlier” in the proviso to
clause (iv) thereto.

(e) Section 6.12(a) of the Credit Agreement is hereby amended by inserting the
following proviso at the end thereof:

“; provided, that so long as Snacks Holding Corporation, a Delaware corporation,
Amport Guaranty Corporation, a Delaware corporation, or AHON, Inc., a Delaware
corporation, do not hold material assets (other than the stock of entities
acquired pursuant to the Flagstone Foods Merger) and remain as holding
companies, such holding companies shall not be required to deliver the foregoing
documents prior to January 15, 2015, so that the Borrower can evaluate certain
contemplated internal mergers and other internal corporate restructurings
involving the foregoing entities”

(f) Section 7.01(n) of the Credit Agreement is hereby amended by deleting the
reference to “$75,000,000” and replacing it with “$100,000,000”.

(g) Section 7.03(g) of the Credit Agreement is hereby amended by deleting the
reference to “$100,000,000” and replacing it with “$130,000,000”.

(h) Schedule 10.06(e) of the Credit Agreement is hereby amended and restated in
its entirety as set forth in Exhibit I.

 

5



--------------------------------------------------------------------------------

SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrower and each other Loan Party hereby
represents and warrants to the Administrative Agent and the Lenders (including
the Tranche A-1 Term Lenders) that, on and as of the Tranche A-1 Incremental
Effective Date:

(a) The execution, delivery and performance by each Loan Party of this Amendment
has been duly authorized by all necessary corporate or other organizational
action, and does not and will not (i) contravene the terms of any of such
Person’s Organizational Documents; (ii) conflict with or result in any material
breach or contravention of, or the creation of any Lien under (other than Liens
permitted by clause (a) of Section 7.01 of the Credit Agreement), or require any
payment to be made under any material Contractual Obligation to which such
Person is a party or affecting such Person or its properties or any of its
Subsidiaries; (iii) violate any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iv) violate any Law in any material respect.

(b) No approval, consent, exemption, authorization or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by any
Loan Party of this Amendment except such approvals, consents, exemptions,
authorizations or other actions as have been made or obtained, as applicable,
and are in full force and effect.

(c) This Amendment has been duly executed and delivered by each Loan Party. This
Amendment and the Credit Agreement as amended hereby constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligations of such Loan Party, enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors
rights generally or by general principles of equity.

(d) Both immediately before and immediately after giving effect to the Merger,
the representations and warranties of the Borrower and each other Loan Party
contained in Section 5 of the Credit Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, are true and correct in all material respects (except, if
a qualifier relating to materiality, Material Adverse Effect or a similar
concept applies to any representation or warranty, such representation or
warranty shall be required to be true and correct in all respects) on and as of
the Tranche A-1 Incremental Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except, if a
qualifier relating to materiality, Material Adverse Effect or a similar concept
applies to any representation or warranty, such representation or warranty shall
be required to be true and correct in all respects) as of such earlier date.

SECTION 4. Other Agreements. Each Tranche A-1 Term Lender hereby agrees with the
Borrower and the Administrative Agent that: (i) such Tranche A-1 Term Lender
will deliver the tax forms and certificates required to be delivered by a Lender
(including, if applicable to such Tranche A-1 Term Lender, a Foreign Lender)
under Section 3.1(e) of the Credit Agreement, on or before the date such Lender
becomes a Tranche A-1 Term Lender under the Credit Agreement and (ii) such
Tranche A-1 Term Lender has delivered or will promptly deliver to the
Administrative Agent a completed Administrative Questionnaire.

 

6



--------------------------------------------------------------------------------

SECTION 5. Effectiveness. Each of (i) this Amendment and (ii) the obligations of
each Tranche A-1 Term Lender to make a Tranche A-1 Term Loan hereunder shall
become effective as of the first date (such date being referred to as the
“Tranche A-1 Incremental Effective Date”) that each of the following conditions
shall have been satisfied or waived in accordance with the terms of the Credit
Agreement:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated as of the Tranche A-1 Incremental Effective Date (or, in the
case of certificates of governmental officials, a recent date before the Tranche
A-1 Incremental Effective Date) and each in form and substance satisfactory to
the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Amendment, sufficient in number for
distribution to the Administrative Agent, each Tranche A-1 Term Lender, the
Required Lenders and the Borrower;

(ii) a Note executed by the Borrower in favor of each Tranche A-1 Term Lender
requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Amendment, the Credit Agreement and the other Loan
Documents to which such Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect;

(v) a favorable opinion of each of Winston & Strawn LLP, counsel to the Loan
Parties, Foley & Lardner LLP, Wisconsin counsel to the Loan Parties, and
Fredrikson & Byron, P.A., Minnesota counsel to the Loan Parties, addressed to
the Administrative Agent and each Lender, as to such matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;

(vi) an officer’s certificate prepared by the chief financial officer of the
Borrower attesting to the financial condition and Solvency of the Borrower and
the Borrower and its Subsidiaries, taken as a whole, respectively, after giving
effect to the Tranche A-1 Term Loans to be made on the Tranche A-1 Incremental
Effective Date, the Merger and the other transactions contemplated hereby, in
form and substance reasonably satisfactory to the Administrative Agent;

 

7



--------------------------------------------------------------------------------

(vii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or any Lender reasonably may require.

(b) Any and all fees payable on or before the Tranche A-1 Incremental Effective
Date shall have been paid or be simultaneously paid with the proceeds of the
Tranche A-1 Term Loans.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid, or
be simultaneously paying with the proceeds of the Tranche A-1 Term Loans, all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Tranche A-1 Incremental Effective Date.

(d) The Administrative Agent and the Lenders shall have received, at least three
Business Days in advance of the Tranche A-1 Incremental Effective Date, all
documentation and instruments required by regulatory authorities with respect to
the Borrower and Guarantors under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Patriot Act,
that has been reasonably requested by Lenders prior to the Tranche A-1
Incremental Effective Date;

(e) Reserved;

(f) the Administrative Agent shall have received notice from the Borrower with
respect to the Borrowing of the Tranche A-1 Term Loans in accordance with the
terms and provisions of Section 2.02(a) of the Credit Agreement;

(g) the Merger shall be consummated substantially concurrently with the funding
of the Tranche A-1 Term Loans in accordance with the terms of the Merger
Agreement, dated June 27, 2014, as filed by the Borrower with the Securities and
Exchange Commission on its Form 8-k on June 30, 2014, without any waiver or
amendment thereof, or consent thereunder, that is material and adverse to the
Lenders;

(h) (i) the representations and warranties of the Borrower and each other Loan
Party set forth in clauses (a), (b) and (c) of Section 3 hereof shall be true
and correct as of the Tranche A-1 Incremental Effective Date, (ii) the
representations and warranties of the Borrower and each other Loan Party set
forth in sections 5.01, 5.02, 5.03, 5.04, 5.14 and 5.18 of the Credit Agreement
shall be true and correct on the Tranche A-1 Incremental Effective Date and
(iii) those representations and warranties by the Company with respect to itself
and its subsidiaries in Article 5 of the Merger Agreement that are material to
the interests of the Lenders and only to the extent that the Borrower or
Purchaser has the right to terminate its obligations under the Merger Agreement
as a result of a breach of such representations and warranties shall be true and
correct on the Tranche A-1 Incremental Effective Date and (iv) the
Administrative Agent shall have received a certificate (in sufficient copies for
each Lender), dated the Tranche A-1 Incremental Effective Date and signed by a
Responsible Officer of the Borrower and each other Loan Party, certifying as to
the foregoing;

 

8



--------------------------------------------------------------------------------

(i) the Administrative Agent shall have received (i) a Guaranty Joinder
Agreement duly executed by Merger Sub and (ii) the documents of the types
referred to in clauses (iii) and (iv) of Section 4.01(a) of the Credit Agreement
with respect to Merger Sub, all certified by the applicable Governmental
Authority or Responsible Officer, all in form and substance satisfactory to the
Administrative Agent;

(j) the Merger shall comply with Section 7.07 of the Credit Agreement, and the
Borrower shall have delivered the financial statements and Compliance
Certificate required thereby; and

(k) since June 27, 2014, there shall not have occurred and be continuing any
“Material Adverse Effect”. For purposes of this clause (k), “Material Adverse
Effect” shall mean any event, circumstance, change, occurrence, development,
condition or effect (collectively, “Events”) that, individually or in the
aggregate has or would reasonably be expected to have a material and adverse
effect upon (A) the business, assets, properties, liabilities, condition
(financial or otherwise) or operating results of the Company Group, taken as a
whole, or (B) the ability of the Company to consummate the transactions
contemplated by the Merger Agreement; provided, that none of the following
(either alone or in combination with any other Event) shall be deemed to
constitute, and none of the following shall be taken into account in determining
whether there has been, a Material Adverse Effect: (a) any adverse Event arising
from or relating to (i) general business, industry or economic conditions,
including such conditions related to the Business or the snack food or processed
ingredients industry, (ii) any failure by one or more members of the Company
Group to meet its financial projections, (iii) national or international
political or social conditions, including the engagement by the United States or
any other country or group in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack upon the United States or any other country, or any of their
respective territories, possessions, or diplomatic or consular offices or upon
any military installation, equipment or personnel of the United States or any
other country or group, (iv) changes in GAAP, (v) changes in Law, (vi) the
taking of any action contemplated by the Merger Agreement and the other
agreements contemplated hereby (including, without limitation, the taking of any
action with the consent of Purchaser or Merger Sub), (vii) changes affecting
capital market conditions in the United States or any other country, (viii) any
“act of God,” including, but not limited to, weather, natural disasters and
earthquakes or (ix) the announcement of the execution of the Merger Agreement or
the transactions contemplated hereunder; provided, however, that in the case of
clauses (i), (iii), (iv), (v), (vii) and (viii) any such Event shall
nevertheless be considered as constituting or contributing to a Material Adverse
Effect to the extent such Event, individually or in the aggregate, has a
disproportionate, material and adverse effect upon the business, assets,
properties, liabilities, condition (financial or otherwise) or operating results
of the Company Group, taken as a whole, relative to other companies operating in
the same industry as the Company Group. Except for the defined term “Merger
Agreement” (which shall have the meaning set forth herein), capitalized terms
used in this clause (k) shall have the meaning assigned to such terms in the
Merger Agreement, dated June 27, 2014, as filed by the Borrower with the
Securities and Exchange Commission on its Form 8-k on June 30, 2014, without any
waiver or amendment thereof, or consent thereunder.

 

9



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Borrower and the Lenders (including
the Tranche A-1 Term Lenders) of the Tranche A-1 Incremental Effective Date, and
such notice shall be conclusive and binding. Without limiting the generality of
the provisions of the last paragraph of Section 9.03 of the Credit Agreement,
for purposes of determining compliance with the conditions specified in this
Section 5, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Tranche A-1 Incremental Effective
Date specifying its objection thereto.

SECTION 6. Reaffirmation of Guaranty. Each Loan Party, by its signature below,
affirms and confirms (i) its obligations under each of the Loan Documents to
which it is a party and (ii) its guarantee of the Obligations, all as provided
in the Loan Documents, and acknowledges and agrees that such guarantee continues
in full force and effect in respect of such Obligations under the Credit
Agreement and the other Loan Documents as amended hereby.

SECTION 7. Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent and the Arrangers for their reasonable and documented
out-of-pocket costs and expenses in connection with this Amendment, including
the fees, charges and disbursements of Skadden, Arps, Slate, Meagher & Flom LLP.

SECTION 8. Non-Reliance on Administrative Agent. Each Tranche A-1 Term Lender
represents to the Administrative Agent that it has, independently and without
reliance upon the Administrative Agent, any Arranger or any Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates and made its own decisions to make its Tranche A-1 Term Loans
hereunder and enter into this Amendment. Each Tranche A-1 Term Lender also
represents that it will, independently and without reliance upon the
Administrative Agent, any Arranger or any Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Amendment, the Credit Agreement and the other Loan Documents, and to
make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates.

SECTION 9. Administrative Agent Consent. The Administrative Agent hereby agrees,
for purposes of Section 2.14 of the Credit Agreement, and without prejudice to
or affecting Section 8 hereof, that (a) the terms of the Tranche A-1 Term Loans
provided in this Amendment and the Credit Agreement, to the extent that such
terms differ from those provided for Term A Loans in the Credit Agreement and
the other Loan Documents, are reasonably acceptable to the Administrative Agent
and (b) each Tranche A-1 Term Lender has been approved and consented to by the
Administrative Agent.

SECTION 10. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment, the Credit Agreement and the other Loan
Documents and any separate letter agreements with respect to

 

10



--------------------------------------------------------------------------------

fees payable to the Administrative Agent or the L/C Issuer, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 5 hereof,
this Amendment shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Amendment by facsimile or other electronic imaging means (including
PDF) shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 11. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the Credit Agreement and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

SECTION 12. Severability. If any provision of this Amendment, the Credit
Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Amendment, the Credit Agreement and the other Loan Documents
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 13. Governing Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

SECTION 14. Submission to Jurisdiction. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER
(INCLUDING ANY TRANCHE A-1 TERM LENDER), OR ANY RELATED PARTY OF THE FOREGOING
IN ANY WAY RELATING TO THIS AMENDMENT, THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN

 

11



--------------------------------------------------------------------------------

DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AMENDMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER (INCLUDING ANY TRANCHE A-1 TERM LENDER) MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AMENDMENT, THE
CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

SECTION 15. WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT, THE CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION 14. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

SECTION 16. SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE
CREDIT AGREEMENT. NOTHING IN THIS AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 17. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i)(A) the arranging and other services
regarding this Amendment provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby, by the
Credit Agreement and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, the Arrangers and the Lenders is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and

 

12



--------------------------------------------------------------------------------

(B) none of the Administrative Agent, any Arranger or any Lender has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein, in the Credit Agreement and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and none of
the Administrative Agent, any Arranger or any Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against the Administrative Agent, the Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 19. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 20. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Borrower under the Credit Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. This Amendment shall
apply and be effective only with respect to the provisions of the Credit
Agreement. After the date hereof, any reference to the Credit Agreement shall
mean the Credit Agreement, as modified hereby.

[Remainder of this page intentionally left blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

TREEHOUSE FOODS, INC., as Borrower, By:  

/s/ Dennis F. Riordan

Name:   Dennis F. Riordan Title:   Executive Vice President & Chief Financial
Officer BAY VALLEY FOODS, LLC, as a Guarantor, By:  

/s/ Dennis F. Riordan

Name:   Dennis F. Riordan Title:   Executive Vice President & Chief Financial
Officer S.T. SPECIALTY FOODS, INC., as a Guarantor, By:  

/s/ Thomas E. O’Neill

Name:   Thomas E. O’Neill Title:   Executive Vice President STURM FOODS, INC.,
as a Guarantor, By:  

/s/ Thomas E. O’Neill

Name:   Thomas E. O’Neill Title:   Executive Vice President

[Treehouse Foods, Inc. Amendment Agreement]

 

 

14



--------------------------------------------------------------------------------

SNACKS ACQUISITION SUB, INC., as a Guarantor, By:  

/s/ Thomas E. O’Neill

Name:   Thomas E. O’Neill Title:   Senior Vice President

[Treehouse Foods, Inc. Amendment Agreement]

 

15



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, By:  

/s/ Bridgett J. Manduk

Name:   Bridgett J. Manduk Title:   Vice President

[Treehouse Foods, Inc. Amendment Agreement]

 

16



--------------------------------------------------------------------------------

Bank of America, N.A., as

a Lender

By:   /s/ David Catherall Name:   David Catherall Title:   Managing Director
JPMORGAN CHASE BANK, N.A., as a Lender By:   /s/ Brendan Korb Name:   Brendan
Korb Title:   Vice President WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
By:   /s/ Daniel R. Van Aken Name:   Daniel R. Van Aken Title:   Director BMO
Harris Financing, Inc. as a Lender By:   /s/ Joan Spiotto Name:   Joan Spiotto
Title:   Vice President SunTrust Bank, as a Lender By:   /s/ Tesha Winslow Name:
  Tesha Winslow Title:   Director

[Treehouse Foods, Inc. Amendment Agreement]

 

 

17



--------------------------------------------------------------------------------

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND” NEW
YORK BRANCH By:   /s/ Peter Glawe Name:   Peter Glawe Title:   Executive
Director By:   /s/ Peter Duncan Name:   Peter Duncan Title:   Managing Director
KeyBank National Association, as a Lender By:   /s/ James A. Gelle Name:   James
A. Gelle Title:   Vice President BARCLAYS BANK PLC, as a Lender By:   /s/ Irina
Dimova Name:   Irina Dimova Title:   Vice President THE NORTHERN TRUST COMPANY,
as a Lender By:   /s/ John Lascody Name:   John Lascody Title:   Vice President
Branch Banking and Trust Company, as a Lender By:   /s/ Michael L. Laurie Name:
  Michael L. Laurie Title:   Senior Vice President

[Treehouse Foods, Inc. Amendment Agreement]

 

 

18



--------------------------------------------------------------------------------

PNC Bank National Association, as a Lender By:   /s/ W. J. Bowne Name:   W. J.
Bowne Title:   Senior Vice President Associated Bank, National Association, as a
Lender By:   /s/ Oscar Johnson Name:   Oscar Johnson Title:   Senior Vice
President COBANK, ACB, as a Lender By:   /s/ James H. Matzat Name:   James H.
Matzat Title:   Vice President COBANK, FCB, as a Consenting Lender By:   /s/
James H. Matzat Name:   James H. Matzat Title:   Vice President AgFirst Farm
Credit Bank, as a Voting Participant By:   /s/ Bruce B. Fortner   Bruce B.
Fortner   Vice President

[Treehouse Foods, Inc. Amendment Agreement]

 

 

19



--------------------------------------------------------------------------------

Farm Credit Bank of Texas, as a Voting Participant By:   /s/ Isaac E. Bennett
Name:   Isaac E. Bennett Title:   Vice President 1st FARM CREDIT SERVICES, PCA
as a Voting Participant By:   /s/ Corey J. Waldinger Name:   Corey J. Waldinger
Title:   Vice President, Capital Markets Group United FCS, FLCA d/b/a FCS
COMMERCIAL FINANCE GROUP, as a Voting Participant By:   /s/ Lisa Caswell Name:  
Lisa Caswell Title:   Vice President FARM CREDIT MID-AMERICA, FLCA, as a Voting
Participant By:   /s/ Ralph M. Bowman Name:   Ralph M. Bowman Title:   Vice
President NORTHWEST FARM CREDIT SERVICES, FLCA, as a Voting Participant By:  
/s/ Casey Kinzen Name:   Casey Kinzen Title:   Vice President

[Treehouse Foods, Inc. Amendment Agreement]

 

 

20



--------------------------------------------------------------------------------

American AgCredit FLCA, as a Voting Participant By:   /s/ Janice T. Thede Name:
  Janice T. Thede Title:   Vice President GreenStone Farm Credit Services,
ACA/FLCA, as a Lender By:   /s/ Curtis Flammini Name:   Curtis Flammini Title:  
Vice President FARM CREDIT WEST, FLCA, as a Voting Participant By:   /s/ John
Boyes Name:   John Boyes Title:   Executive Vice President AgStar Financial
Services, FLCA, as a Voting Participant By:   /s/ Graham Dee Name:   Graham Dee
Title:   AVP Capital Markets FARM CREDIT EAST, ACA, as a Voting Participant By:
  /s/ Justin Brown Name:   Justin Brown Title:   Vice President

[Treehouse Foods, Inc. Amendment Agreement]

 

 

21



--------------------------------------------------------------------------------

Badgerland Financial, FLCA, as a Voting Participant By:   /s/ Kenneth H. Rue
Name:   Kenneth H. Rue Title:   VP, Capital Markets AGGCHOICE FARM CREDIT, FLCA,
as a Voting Participant By:   /s/ Mark F. Kerstetter Name:   Mark F. Kerstetter
Title:   Vice President

[Treehouse Foods, Inc. Amendment Agreement]

 

 

22